Filed 7/31/13 In re C.C. CA4/3




                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re C.C., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                       G047202
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL042030)
                v.
                                                                       OPINION
C.C.,

     Defendant and Appellant.


                     Appeal from a judgment of the Superior Court of Orange County, Deborah
J. Chuang, Judge. Reversed.
                     Richard Jay Moller, appointment under the Court of Appeal, for Defendant
and Appellant.
                     Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, James D. Dutton and
Michael T. Murphy, Deputy Attorneys General, for Plaintiff and Respondent.
              After the juvenile court denied C.C.’s (minor) motion to suppress evidence,
she admitted misdemeanor counts for possession of a controlled substance (Bus. & Prof.
Code, § 4060) and possession of less than one ounce of marijuana on school grounds by a
minor. (Health & Saf. Code, § 11357, subd. (e)). Exercising its authority under Welfare
and Institutions Code section 725, the court imposed probation with several conditions,
but did not declare her to be a ward of the court. In this appeal, from the judgment, minor
challenges the denial of her motion to suppress. We reverse.


                                          FACTS


              Minor admitted to David Yates, a campus control assistant, that she had
been using her cell phone in class. He asked her to turn over her phone. Without having
been asked for anything else, minor also gave Yates paraphernalia used to prepare
marijuana cigarettes. Because this raised Yates’s suspicion of marijuana use, he searched
the contents of the phone. Some of the messages saved on it suggested minor possessed
and possibly sold contraband drugs. Yates then informed both the school principal and
the assistant principal and took minor to her guidance counselor. At Yates’s request,
minor gave him her car keys and Yates turned them over to Irvine Police Officer
Robinson who arrived about 20 minutes after the initial encounter.
              Robinson searched minor’s car. He found marijuana, a marijuana pipe, and
a prescription pill. Robinson interviewed minor in the office of the assistant principal
and she admitted the contents of the car belonged to her. The record fails to disclose
where the car was located.




                                             2
                                       DISCUSSION


1. The Order is Appealable
              After minor admitted the allegations of petition, the court ordered “minor
declared a non ward of the Orange County Juvenile Court under [Welfare and Institutions
Code], [s]ection 725 . . . .” The court then imposed probation. In a supplemental brief,
which we requested to deal with specific issues, not including whether the order was
appealable, the Attorney General for the first time argues there is no an appealable order.
Normally we would not address an issue that is raised in this belated fashion. But
because it deals with our jurisdiction, we cannot ignore it. Fortunately, the issue is easily
resolved.
              In response to the Attorney General’s belated assertion, minor’s counsel
calls our attention to In re Do Kyung K. (2001) 88 Cal.App.4th 583. That case also dealt
with a minor who was placed on probation without a wardship finding pursuant to
Welfare and Institutions Code, section 725. In a detailed analysis which we need not
repeat here, the court concluded that such an order was, in fact, appealable. (In re Do
Kyung K., supra, 88 Cal.App.4th 587-590.) We accept this precedent.


2. The Standard for Searches of Students and Their Possessions on School Property
              As both minor and the Attorney General acknowledge, the leading case
dealing with searches of students is New Jersey v. T.L.O. (1985) 469 U.S. 325 [105 S.Ct.
733, 83 L.Ed.2d 720]. There the United States Supreme Court stated, “the
accommodation of the privacy interests of schoolchildren with the substantial need of
teachers and administrators for freedom to maintain order in the schools does not require
strict adherence to the requirement that searches be based on probable cause to believe
that the subject of the search has violated or is violating the law. Rather, the legality of a



                                              3
search of a student should depend simply on the reasonableness, under all the
circumstances, of the search.” (Id. at p. 341.)
              And in In re Randy G. (2001) 26 Cal.4th 556, 566 our Supreme Court
recognized a similar standard, recognizing that “officials must be permitted to exercise
their broad supervisory and disciplinary powers, without worrying that every encounter
with a student will be converted into an opportunity for constitutional review. To allow
minor students to challenge each of those decisions, through a motion to suppress or in a
civil rights action under 42 United States Code section 1983, as lacking articulable facts
supporting reasonable suspicion would make a mockery of school discipline and order.”
(Ibid.)
              Considering this relaxed standard for student searches, we cannot find fault
with the conduct of school personnel. When minor voluntarily demonstrated her
possession of drug paraphernalia, Yates was justified in searching her telephone.


3. The Relaxed Standard for Student Searches Requires a Showing the Vehicle Search
Took Place on School Property or its Immediate Vicinity
              Minor calls our attention to the fact no evidence was presented that her
vehicle was on school property when it was searched. She only cites In re Cody S.
(2004) 121 Cal.App.4th 86, for the proposition that the relaxed search rule should not be
applied to the search of the vehicle. But the case is hardly a precedent for the proposition
asserted. In Cody, the opinion merely noted the trial court had granted the minor’s
suppression motion to a search of a vehicle that was not on school premises. (Id. at p.
91.) The opinion does not state the basis for this decision nor was the search of the
vehicle an issue in the appeal. Although we asked both sides to submit supplemental
briefs on this issue, neither was able to point to any California authority on the subject.
              The Attorney General points to New Jersey v. T.L.O., supra, 469 U.S. 325
and quotes extensively from that case dealing with the reasonableness standard for school

                                              4
searches. This, of course, fails to answer our question. Citing Vernonia School Dist. 47J
v. Acton (1995) 515 U.S. 646 [115 S.Ct. 2386, 132 L.Ed.2d 564] and In re Randy G.,
supra, 26 Cal.4th 556, the minor points out that these cases only involved searches on
school property. But J.P. v. Millard Public Schools (2013) 285 Neb. 890 [830 N.W. 2d
453] held “school officials are not given express or implied authority to search on a
public street, at a student’s home, or on other premises off school grounds, including an
off-school-grounds vehicle that is not associated with a school-sponsored event or
activity.” (Id. at p. 908.) And State v. Crystal B. (2000) 130 N.M. 336, held that the
“lower standard [for searches] applies . . . only in furtherance of the school’s education-
related goals; that is in a situation where the student is on school property or while the
student is under control of the school.” (Id. at p. 339.)
              We find the latter two cases persuasive. Here minor was under the control
of the school. The problem, as defense counsel asserted during the suppression hearing,
is that there was no evidence where minor’s vehicle was located. It may well have been
in the school parking lot, in which case the search would have been justified. It may have
been on the street, immediately adjacent to the school, where the search might also have
been justified. But, in the absence of any evidence as the vehicle’s location, we cannot
assume it was in either of these locations. We conclude that, under the evidence
presented, substantial evidence does not support a conclusion the lower standard for
searches was applicable to the search of minor’s vehicle. Thus probable cause would
have to be demonstrated to support a search of the car. It was not. And since the
evidence supporting the charges was discovered during search of minor’s vehicle, we
reverse the judgment on the basis the motion to suppress should have been granted.




                                              5
                                DISPOSITION


          The judgment is reversed.




                                          RYLAARSDAM, ACTING P. J.

WE CONCUR:



BEDSWORTH, J.



ARONSON, J.




                                      6